EXHIBIT 10.3


SECOND AMENDED AND RESTATED PERFORMANCE UNDERTAKING
THIS SECOND AMENDED AND RESTATED PERFORMANCE UNDERTAKING (this “Undertaking”),
dated as of October 16, 2020, is executed by AmerisourceBergen Corporation, a
Delaware corporation (the “Performance Guarantor”), in favor of Amerisource
Receivables Financial Corporation, a Delaware corporation (together with its
successors and assigns, “Recipient”). This Undertaking amends and restates that
certain Amended and Restated Performance Undertaking, dated as of December 2,
2004, by the Performance Guarantor and after the date hereof, all references in
any Transaction Document to the Performance Undertaking shall be deemed
references to this Undertaking.
RECITALS
1.    AmerisourceBergen Drug Corporation (“ABDC”) and ASD Specialty Healthcare,
LLC (each of the foregoing, an “Originator” and collectively, the “Originators”)
and Recipient have entered into an Amended and Restated Receivables Sale
Agreement, dated as of October 16, 2020 (as amended, restated or otherwise
modified from time to time, the “Sale Agreement”), pursuant to which each
Originator, subject to the terms and conditions contained therein, is selling
and/or contributing its right, title and interest in its accounts receivable to
Recipient.
2.    Performance Guarantor owns one hundred percent (100%) of the capital stock
of each Originator and Recipient, and each Originator, and accordingly,
Performance Guarantor has and is expected to continue to receive substantial
direct and indirect benefits from its sale or contribution of receivables to
Recipient pursuant to the Sale Agreement (which benefits are hereby
acknowledged).
3.    As an inducement for Recipient to acquire the Originators’ accounts
receivable pursuant to the Sale Agreement, Performance Guarantor has agreed to
guaranty the due and punctual performance by each Originator of its obligations
under the Sale Agreement, as well as the Servicing Related Obligations (as
hereinafter defined).
4.    Performance Guarantor wishes to guaranty the due and punctual performance
by each Originator of its obligations to Recipient under or in respect of the
Sale Agreement and the Servicing Related Obligations (as hereinafter defined),
as provided herein.
AGREEMENT
NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Receivables Purchase Agreement (as hereinafter defined). In addition:

Performance Undertaking




--------------------------------------------------------------------------------



“Guaranteed Obligations” means, collectively: (a) all covenants, agreements,
terms, conditions and indemnities to be performed and observed by each
Originator under and pursuant to the Sale Agreement and each other document
executed and delivered by each Originator pursuant to the Sale Agreement,
including, without limitation, the due and punctual payment of all sums which
are or may become due and owing by each Originator under the Sale Agreement,
whether for fees, expenses (including counsel fees), indemnified amounts or
otherwise, whether upon any termination or for any other reason and (b) all
obligations of ABDC (i) as Servicer under the Amended and Restated Receivables
Purchase Agreement, dated as of April 29, 2010, by and among Recipient, as
Seller, AmerisourceBergen Drug Corporation, as Servicer, the various Purchaser
Groups from time to time party thereto, and MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), as Administrator (as amended, restated or otherwise
modified, the “Receivables Purchase Agreement” and, together with the Sale
Agreement, the “Agreements”) or (ii) which arise pursuant to Sections 8.2, 8.3
or 13.3(a) of the Receivables Purchase Agreement as a result of its termination
as Servicer (all such obligations under this clause (b), collectively, the
“Servicing Related Obligations”).
Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by each Originator of its Guaranteed Obligations. This Undertaking
is an absolute, unconditional and continuing guaranty of the full and punctual
performance of all Guaranteed Obligations of each Originator under the
Agreements and each other document executed and delivered by each Originator
pursuant to the Agreements and is in no way conditioned upon any requirement
that Recipient first attempt to collect any amounts owing by any Originator to
Recipient, the Administrator, any Purchaser Agent or any Purchaser from any
other Person or resort to any collateral security, any balance of any deposit
account or credit on the books of Recipient, the Administrator, any Purchaser
Agent or any Purchaser in favor of such Originator or any other Person or other
means of obtaining payment. Should any Originator default in the payment or
performance of any of its Guaranteed Obligations, Recipient (or its assigns) may
cause the immediate performance by Performance Guarantor of the Guaranteed
Obligations and cause any payment Guaranteed Obligations to become forthwith due
and payable to Recipient (or its assigns), without demand or notice of any
nature (other than as expressly provided herein), all of which are hereby
expressly waived by Performance Guarantor. Notwithstanding the foregoing, this
Undertaking is not a guarantee of the collection of any of the Receivables and
Performance Guarantor shall not be responsible for any Guaranteed Obligations to
the extent the failure to perform such Guaranteed Obligations by any Originator
results from Receivables being uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; provided that
nothing herein shall relieve any Originator from performing in full its
Guaranteed Obligations under the Agreements or Performance Guarantor of its
undertaking hereunder with respect to the full performance of such duties.
Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with the Guaranteed Obligations, this Undertaking and the
2




--------------------------------------------------------------------------------



enforcement thereof, together with interest on amounts recoverable under this
Undertaking from the time when such amounts become due until payment, at a rate
of interest (computed for the actual number of days elapsed based on a 360 day
year) equal to the Prime Rate of MUFG Bank, Ltd. plus 2% per annum, such rate of
interest changing when and as such Prime Rate changes.
Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Amortization Event, other default or
omission by any Originator or asserting any other rights of Recipient under this
Undertaking. Performance Guarantor warrants that it has adequate means to obtain
from each Originator, on a continuing basis, information concerning the
financial condition of such Originator, and that it is not relying on Recipient
to provide such information, now or in the future. Performance Guarantor also
irrevocably waives all defenses (i) that at any time may be available in respect
of the Guaranteed Obligations by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or hereafter in effect
or (ii) that arise under the law of suretyship, including impairment of
collateral. Recipient (and its assigns) shall be at liberty, without giving
notice to or obtaining the assent of Performance Guarantor and without relieving
Performance Guarantor of any liability under this Undertaking, to deal with each
Originator and with each other party who now is or after the date hereof becomes
liable in any manner for any of the Guaranteed Obligations, in such manner as
Recipient in its sole discretion deems fit, and to this end Performance
Guarantor agrees that the validity and enforceability of this Undertaking,
including without limitation, the provisions of Section 7 hereof, shall not be
impaired or affected by any of the following: (a) any extension, modification or
renewal of, or indulgence with respect to, or substitutions for, the Guaranteed
Obligations or any part thereof or any agreement relating thereto at any time;
(b) any failure or omission to enforce any right, power or remedy with respect
to the Guaranteed Obligations or any part thereof or any agreement relating
thereto, or any collateral securing the Guaranteed Obligations or any part
thereof; (c) any waiver of any right, power or remedy or of any Termination
Event, Amortization Event, or default with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, of any other obligation of any person or entity with
respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to the Guaranteed Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
obligations of any Originator or any part thereof or amounts which are not
covered by this Undertaking even though Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
obligations of such Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against any Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
any Originator to perform or comply with any term of the Agreements or any other
document executed in connection therewith or delivered thereunder, all whether
or not Performance Guarantor shall
3




--------------------------------------------------------------------------------



have had notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (i) of this Section 4.
Section 5. Unenforceability of Guaranteed Obligations Against Originators.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (c) the
failure of any Originator or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from the applicable Originator
for any other reason other than final payment in full of the payment obligations
in accordance with their terms, this Undertaking shall nevertheless be binding
on Performance Guarantor. This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of an
Originator or for any other reason with respect to such Originator, all such
amounts then due and owing with respect to the Guaranteed Obligations under the
terms of the Agreements, or any other agreement evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, shall be
immediately due and payable by Performance Guarantor.
Section 6. Representations, Warranties and Covenants. Performance Guarantor
hereby represents and warrants to, and covenants with, Recipient that:
(a)    Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold could not reasonably be
expected to have a material adverse effect on its financial conditions or
results of operations.
(b)    Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Undertaking, and the performance of
its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by
4




--------------------------------------------------------------------------------



general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(c)    No Conflict; Government Consent. The execution and delivery by
Performance Guarantor of this Undertaking, and the performance of its
obligations hereunder, do not contravene or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Lien on assets of Performance Guarantor or its Subsidiaries (except as
created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a material adverse effect on its
financial conditions or results of operations or result in rendering any
indebtedness evidenced thereby due and payable prior to its maturity or result
in the creation or imposition of any Lien pursuant to the terms of any such
instrument or agreement upon any property (now owned or hereafter acquired).
(d)    Financial Statements. The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of December 31,
2002 and March 31, 2003 heretofore delivered to Recipient have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present in all material respects the consolidated financial condition
and results of operations of Performance Guarantor and its consolidated
Subsidiaries as of such dates and for the periods ended on such dates. Since the
later of (i) March 31, 2003 and (ii) the last time this representation was made
or deemed made, no event has occurred which would or could reasonably be
expected to have a material adverse effect on its financial conditions or
results of operations.
(e)    Taxes. Performance Guarantor has timely filed or caused to be filed all
tax returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have been paid by it, except (i) any taxes that are
being contested in good faith by appropriate proceedings and for which
Performance Guarantor has set aside on its books adequate reserves or (ii) to
the extent that the failure to do so could not reasonably be expected to have a
material adverse effect on its financial conditions or results of operations.
(f)    Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole, (ii)
the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Performance Guarantor does not
have any material Contingent Obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).
5




--------------------------------------------------------------------------------



(g)    Financial Covenant. Performance Guarantor shall comply at all times with
the covenant set forth in Section 6.05 of the Credit Agreement (without giving
effect to any amendment, waiver, termination, supplement or other modification
thereof unless consented to by the Administrator and the Required Purchaser
Agents).
Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Guaranteed Obligations are paid in full Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Recipient, the Administrator, any Purchaser Agent or any
Purchaser against any Originator, (b) hereby waives all rights of subrogation
(whether contractual, under Section 509 of the United States Bankruptcy Code, at
law or in equity or otherwise) to the claims of Recipient, the Administrator,
each Purchaser Agent and each Purchaser against any Originator and all
contractual, statutory or legal or equitable rights of contribution,
reimbursement, indemnification and similar rights and “claims” (as that term is
defined in the Federal Bankruptcy Code) which Performance Guarantor might now
have or hereafter acquire against any Originator that arise from the existence
or performance of Performance Guarantor’s obligations hereunder, (c) will not
claim any setoff, recoupment or counterclaim against any Originator in respect
of any liability of Performance Guarantor to such Originator and (d) waives any
benefit of and any right to participate in any collateral security which may be
held by Recipient, the Administrator, any Purchaser Agent or any Purchaser. The
payment of any amounts due with respect to any indebtedness of any Originator
now or hereafter owed to Performance Guarantor is hereby subordinated to the
prior payment in full of all of the Guaranteed Obligations. Performance
Guarantor agrees that, after the occurrence of any default in the payment or
performance of any of the Guaranteed Obligations, Performance Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of any
Originator to Performance Guarantor until all of the Guaranteed Obligations
shall have been paid and performed in full. If, notwithstanding the foregoing
sentence, Performance Guarantor shall collect, enforce or receive any amounts in
respect of such indebtedness while any obligations are still unperformed or
outstanding, such amounts shall be collected, enforced and received by
Performance Guarantor as trustee for Recipient (and its assigns) and be paid
over to Recipient (or its assigns) on account of the Guaranteed Obligations
without affecting in any manner the liability of Performance Guarantor under the
other provisions of this Undertaking. The provisions of this Section 7 shall be
supplemental to and not in derogation of any rights and remedies of Recipient
under any separate subordination agreement which Recipient may at any time and
from time to time enter into with Performance Guarantor.
Section 8. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Aggregate Unpaids are finally paid and satisfied in full and the Receivables
Purchase Agreement is terminated; provided that this Undertaking shall continue
to be effective or shall be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any Originator or otherwise, as though such payment had not
been made or other satisfaction occurred, whether or not Recipient (or its
assigns) is in possession of this Undertaking. No invalidity, irregularity or
unenforceability by reason of the federal bankruptcy code or any
6




--------------------------------------------------------------------------------



insolvency or other similar law, or any law or order of any government or agency
thereof purporting to reduce, amend or otherwise affect the Guaranteed
Obligations shall impair, affect, be a defense to or claim against the
obligations of Performance Guarantor under this Undertaking.
Section 9. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of any Originator and the commencement of any case or proceeding by
or against any Originator under the Federal Bankruptcy Code or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the Federal Bankruptcy Code with respect to any Originator
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which any Originator is subject shall postpone the
obligations of Performance Guarantor under this Undertaking.
Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Undertaking, whether
or not Recipient (or any such assign) shall have made any demand under this
Undertaking and although such obligations may be contingent or unmatured.
Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receive a net sum equal to
the sum which it would have received had no deduction or withholding been made.
Section 12. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request. Performance Guarantor also agrees to do all such things and
execute all such documents as Recipient (or its assigns) may reasonably consider
necessary or desirable to give full effect to this Undertaking and to perfect
and preserve the rights and powers of Recipient hereunder.
Section 13. Successors and Assigns. This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance Guarantor may not assign or transfer any of its
obligations hereunder without the prior written consent of each of Recipient,
the Administrator and each Purchaser Agent. Without limiting the generality of
the foregoing sentence, Recipient may assign or otherwise transfer the
Agreements, any other documents executed in connection therewith or delivered
thereunder or any other agreement or note held by them evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, or sell
participations in any interest therein, to any other entity or other Person, and
such other entity or other Person shall thereupon become vested, to the extent
set forth in the
7




--------------------------------------------------------------------------------



agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to the beneficiaries herein.
Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Administrator, each Purchaser Agent and Performance Guarantor. No failure on
the part of Recipient to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.
Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Performance Guarantor or any Recipient may designate
in writing to the other. Each such notice or other communication shall be
effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.
Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.
Section 17. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND RECIPIENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE
AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED
THEREUNDER AND EACH OF PERFORMANCE GUARANTOR AND RECIPIENT HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
Section 18. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior Indebtedness of Conduit Purchaser, it will not
institute against, or join any other Person in instituting against, Conduit
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
8




--------------------------------------------------------------------------------



Section 19. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.


9





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.
AMERISOURCEBERGEN CORPORATION




By: /s/ J.F. Quinn
Name: J.F. Quinn
Title: Senior Vice President & Corporate Treasurer


Address:     AmerisourceBergen Corporation
        1300 Morris Drive
        Chesterbrook, PA 19087
Attention:     Jack Quinn
Telephone:     (610) 727-7116
Facsimile:     (610) 727-3639

